Citation Nr: 0734133	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-42 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing in May 2005.  A motion to 
advance this case on the docket was granted in October 2007.


FINDING OF FACT

Bilateral hearing loss was manifested during the veteran's 
active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of service 
connection for bilateral hearing loss disability, no further 
discussion of VCAA is necessary at this point.  The Board 
notes that in September 2006, the veteran received notice 
pertaining to the evidence necessary to support a disability 
rating and effective date.  In any event, any notice 
deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), constitutes harmless error (see Bernard v. Brown, 
4 Vet. App. 384, 394 (1993)), as section 5103(a) notice 
provisions have been satisfied, and if the veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the 
disability rating or effective date assigned to the award.  
Then, more detailed obligations arise, the requirements of 
which are set forth in sections 7105(c) and 5103A.  Dingess, 
19 Vet. App. at 489.  

Criteria & Analysis

This appeal involves a claim of service connection for 
bilateral hearing loss.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

The veteran underwent a pre-induction examination in April 
1951, which does not reflect audiometric findings, but does 
reflect a whispered voice test of 15/15 in both ears.  The 
examiner noted mastoidectomy, left, healed, and it was not 
considered disabling.  His ears were clinically evaluated as 
normal.  The veteran underwent an induction examination in 
July 1953, which does not reflect audiometric findings, but 
reflects a whispered voice test of 15/15 in both ears.  The 
examiner noted mastoidectomy, right, healed, and it was not 
considered disabling.  His ears were clinically evaluated as 
normal.  

In November 1953, the veteran sought treatment for an upper 
respiratory infection with complaints of hearing loss.  Upon 
evaluation, the assessment was conductive hearing loss.  
Thereafter, he underwent an audiometric examination; however, 
numerical designations were not provided for the individual 
ears.  A revised physical profile of the veteran was 
prepared.  The profile reflected diminished hearing, left 
ear, and an old mastoid operation, left.  He was considered 
fit for return to full duty, but his diminished hearing was 
considered a defect for which special consideration was 
required in his assignment.  He was considered unfit for 
combat; duties where he may be exposed to acoustic insult, 
such as weapons firing; and, swimming.  A service personnel 
document entitled 'Modified Training for Substandard 
Personnel' contains the type of strenuous duties for which 
the veteran was excused, and also reflects diagnoses of 
deafness, left, cause undetermined, and mastoidectomy, left 
old, existing prior to service.  

An examination conducted for separation purposes in June 1955 
reflects that whispered voice testing and audiometric testing 
were conducted.  Whispered voice testing reflected 10/15 in 
the left ear, and 15/15 in the right ear.  VA audiometric 
readings prior to June 30, 1966, and service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  As 
converted, the audiological evaluation showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
40
50
-
35
LEFT
55
40
50
-
35

The Board notes that pure tone thresholds are not reflected 
at 3000 Hertz.  The examination report reflects a diagnosis 
of 'poor hearing left ear.'

In October 1960, the veteran underwent a post-service VA 
examination for complaints related to impaired hearing which 
he claimed since service.  He reported a marked worsening of 
the condition in the past year.  As converted, the 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
40
35
-
45
LEFT
55
50
40
-
40

The Board notes that pure tone thresholds are not reflected 
at 3000 Hertz.  Pure tone average in the right ear was 34 
decibels, and 42 decibels in the left ear.  Speech 
discrimination scores were 98 percent in the right ear, and 
96 percent in the left ear.  The examiner diagnosed hearing 
loss bilateral conductive.

VA hospital records reflect that in December 1960, the 
veteran sought treatment for hearing loss in both ears, worse 
in the left, since 1953.  He underwent a stapes mobilization 
procedure in which the anterior 3/4 of the foot plate was 
removed and the Shucknect technique and Shucknect wire used.  
His postoperative course was uneventful.  He was discharged a 
week later.  The final diagnosis was otosclerosis left ear, 
improved.  VA hospital records reflect that in April 1968, 
the veteran was admitted because audiograms revealed 
progressive worsening of the right ear.  The left ear had 
maintained itself well.  In early May 1968, the veteran 
underwent a right stapedectomy with Teflon piston prosthesis.  
He did well postoperatively and was discharged.

In April 2007, the veteran underwent a VA examination, and 
upon audiometric testing, the examiner diagnosed mixed 
hearing loss, left worse than right, with excellent word 
recognition score.  The examiner opined that it was less 
likely than not that his hearing loss was caused by or a 
result of military service.  The examiner opined that the 
veteran experienced two different episodes of hearing change.  
He experienced Eustachian tube dysfunction or middle ear 
effusion related to sinus infection which likely produced a 
transitory episode of hearing loss that resolved after 
resolution of the infection.  His second experience was 
otosclerosis.  The examiner opined that it is less likely 
that the hearing loss related to the veteran's period of 
hospitalization caused any permanent change in thresholds.  
This type of hearing loss is similar to the "head-in-a-
barrel" effect, although perhaps more pronounced, that most 
individuals have experienced at some time due to upper 
respiratory infection.  The veteran's history of 
mastoidectomies in childhood suggest that he may have been 
prone to such ear problems.  The veteran was diagnosed with 
otosclerosis in 1960; however, the normal progression of this 
condition is a gradual onset over the course of many years.  
Initially, one ear demonstrates a greater degree of hearing 
loss than the other, although eventually the degree of 
hearing loss often becomes similar.  The general opinion is 
the etiology of this condition is strongly linked to genetic 
factors.  The onset is usually between 20 to 30 years of age.  
The early signs of otosclerosis may not have manifested to a 
degree significant enough for detection, but the poorer 
result, left worse than right, in 1953 suggests the onset 
predated veteran's induction.  The examiner opined that it is 
less likely that military service had any impact on the onset 
and progression of the veteran's otosclerosis.  In fact, the 
conductive component associated with otosclerosis is more 
likely to provide a protective function to any loud noises 
that the veteran experienced on active duty.

The veteran is presumed under the law to have been in sound 
condition when he entered active duty in September 1953.  The 
veteran's pre-induction and induction examinations did note 
that the veteran had previously undergone a mastoidectomy, 
left, but it was not considered disabling.  Moreover, on both 
examinations the veteran's ears were clinically evaluated as 
normal, and whispered voice testing show results of 15/15 in 
both ears, which was indicative of normal hearing.  The Board 
notes that the whispered voice test was a customary test used 
during that period, and unfortunately no audiometric tests 
were conducted in connection with his entrance examination.  
As the reported examination findings show normal hearing 
acuity, it cannot be said that hearing loss was "noted" at 
the time of entry into service.  Consequently, the veteran is 
presumed to have entered service in sound condition as it 
pertains to his hearing acuity.  38 U.S.C.A. § 1132.  

As detailed hereinabove, approximately two months after entry 
into service, the veteran complained of hearing problems, and 
the veteran was assessed with conductive hearing loss left.  
Documentation reflects a diagnosis of deafness, left, but the 
cause was noted to be undetermined.  Documentation also 
reflects a separation notation that his left matoidectomy 
existed prior to service.  The Board acknowledges that during 
the time he complained of 'deafness,' he was also being 
treated for an upper respiratory infection.  Subsequent 
service medical records do not reflect any complaints or 
objective findings pertaining to the ears or hearing loss.  
However, as detailed on separation, he complained of poor 
hearing in the left ear, and also scored a 10/15 on the 
whispered voice test for the left ear.  Moreover, separation 
audiometric findings reflect hearing loss for VA purposes.  
See Schedule for Rating Disabilities, 1945 Ed.:  Rating of 
Disability from Hearing Impairments, Extension 8-B, C (1956).  
Based on review of the November 1953 diagnosis of conductive 
hearing loss left ear, and audiometric findings reflected on 
the June 1955 separation examination, it is clear that the 
veteran did sustain hearing loss during service.  Since the 
veteran is presumed to have been in sound physical health at 
the time of his entrance into service with regard to his ears 
and hearing, it follows that the Board must analytically view 
the manifestation of hearing loss during service as being the 
first such manifestation of that disorder.  In other words, 
as a result of this analysis, the legal conclusion to be 
drawn is that the veteran's hearing loss was incurred during 
his active duty service.  Moreover, the Board notes that upon 
VA testing approximately 5 years later, audiometric findings 
and speech discrimination scores also showed hearing loss for 
VA purposes.  See Schedule for Rating Disabilities, 1945 Ed.:  
Rating of Disability from Hearing Impairments, Extension 8-B, 
C (1956).  

The Board acknowledges the VA examiner's opinion that the 
veteran's in-service hearing loss was attributable to several 
medical disorders, to include an acute sinus infection and 
otosclerosis.  The April 2007 VA examiner's comment to the 
effect that the otosclerosis may have preexisted service and 
just not been detected must be viewed as speculative in light 
of the overall record.  The Board recognizes the various 
possible causes of the hearing loss, but after considering 
the record the Board is led to the conclusion that a 
reasonable doubt exists as to the etiology of the veteran's 
hearing loss.  It may very well be that the hearing loss was 
related either to the preservice mastoid surgery, or the 
undetected otosclerosis.  However, for reasons discussed 
above, under the required legal analysis the Board must 
presume that the veteran was sound as to his hearing acuity 
upon entry into service.  Subsequent medical records show 
hearing loss detected a few months after entry into service.  
Upon separation from service approximately a year and a half 
later, he was still complaining of poor hearing in the left 
ear, and audiometric testing reflected hearing loss for VA 
purposes.  When the applicable law in this case is applied to 
the particular facts of this case, the Board must view the 
veteran's hearing loss as manifested during active duty 
service. 


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


